 


114 HR 1592 IH: Lieutenant Osvaldo Albarati Correctional Officer Self-Protection Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1592 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Mr. Ryan of Ohio introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to require that the Director of the Bureau of Prisons ensure that each chief executive officer of a Federal penal or correctional institution provides a secure storage area located outside of the secure perimeter of the Federal penal or correctional institution for firearms carried by certain employees of the Bureau of Prisons, and for other purposes. 
 

1.Short titleThis Act may be cited as the Lieutenant Osvaldo Albarati Correctional Officer Self-Protection Act of 2015. 2.FindingsCongress finds that—
(1)the Law Enforcement Officers Safety Act of 2004 (Public Law 108–277; 118 Stat. 865) gives certain law enforcement officers, including certain correctional officers of the Bureau of Prisons, the right to carry a concealed firearm in all 50 States for self-protection; (2)the purpose of that Act is to allow certain law enforcement officers to protect themselves while off duty;
(3)correctional officers of the Bureau of Prisons have been the targets of assaults and murders while off duty; and (4)while that Act allows certain law enforcement officers to protect themselves off duty, the Director of the Bureau of Prisons allows correctional officers of the Bureau of Prisons to securely store personal firearms at only 33 Federal penal and correctional institutions while at work.
3.Secure firearms storage
(a)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following:  4049.Secure firearms storage (a)DefinitionsIn this section—
(1)the term employee means a qualified law enforcement officer employed by the Bureau of Prisons; and (2)the terms firearm and qualified law enforcement officer have the meanings given those terms under section 926B.
(b)Secure firearms storageThe Director of the Bureau of Prisons shall ensure that each chief executive officer of a Federal penal or correctional institution— (1) (A)provides a secure storage area located outside of the secure perimeter of the institution for employees to store firearms; or
(B)allows employees to store firearms in a vehicle lockbox approved by the Director of the Bureau of Prisons; and (2)notwithstanding any other provision of law (including regulations), allows employees to carry concealed firearms on the premises outside of the secure perimeter of the institution..
(b)Technical and conforming amendmentThe table of sections for chapter 303 of title 18, United States Code, is amended by adding at the end the following:   4049. Secure firearms storage..  